Citation Nr: 1206843	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-46 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran had active service from April 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

By decision dated in July 2010, the Board denied service connection for an acquired psychiatric disorder, to include schizophrenia.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 memorandum decision, the Court set aside the July 2010 Board decision and remanded the matter for further development and readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record includes a July 2008 statement from a fee basis physician, Dr. J., who found that the Veteran suffers from schizophrenia related to military service.  Dr. J. noted that the Veteran had undergone VA psychiatric evaluation at the San Juan VA Hospital on September 6, 1974 and "was found to be psychotic, hallucinating visually and auditively, anxious, fearful of people, insomnic [sic] and insecure."  Dr. J. further noted that various medications had been prescribed.  The Veteran reported to Dr. J. that "since he was in basic training he started to be nervous, with social isolation, multiple gastric problems, insomnia and frightfulness."  

The RO request for a copy of the September 6, 1974 San Juan VA Hospital psychiatric evaluation report resulted in a negative response, that there was no evidence of record from September 1974.  

The Court's Memorandum Decision found that remand was required for the Board to apply 38 C.F.R. § 19.9 and seek clarification of the evidence by contacting Dr. J to determine whether he viewed a September 6, 1974, VA examination report or whether the Veteran merely told him of the occurrence of the examination.  The Court's Memorandum Decision is "the law of the case" in this matter, and the Board has no choice but to pursue the Court's instructions.

It is noted that the statement from Dr. J. suggests that the Veteran may have received follow-up VA treatment (in connection with his prescription medications), such records are potentially relevant to his claim, constructively before the Board and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant documents generated by the Secretary prior to the Board decision are constructively before the Board and failure to consider them generally warrants remand).

To establish service connection for a claimed disability, as a threshold matter there must be a diagnosis of such disability (at any time during the pendency of the claim).  There must likewise be competent evidence that shows the disability is due to disease or injury that was incurred or aggravated in service.  Regarding the matter of whether the Veteran's schizophrenia is due to or was aggravated by service, Dr. J. diagnosed the Veteran with schizophrenia and noted that the Veteran reported having being nervous since basic training with social isolation.  However, Dr. J. stopped short of actually stating that the Veteran's schizophrenia either began during or was otherwise caused by the Veteran's military service.  However, given the suggestion that the Veteran's schizophrenia may be related to his military service, the Board finds that a VA medical opinion addressing this matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to identify all providers of treatment he has received for psychiatric disability since his April 1974 separation from service, and to provide authorizations for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records of all evaluations and treatment he received from the identified sources.  This development should specifically include:

a)  The RO should make exhaustive efforts to locate and secure the records of all VA hospitalizations, evaluation, and/or treatment from the San Juan VA Hospital, in particular from September 1974.  Efforts to obtain these records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If these records are unavailable, it must be so certified, with explanation, and the Veteran should be provided notice of the unavailability of the records pursuant to 38 C.F.R. § 3.159(e).  

b)  After obtaining any appropriate authorization from the Veteran, the RO should contact Dr. J. and request copies of complete clinical records of all evaluations and treatment provided to the Veteran.  Dr. J. should specifically be asked to clarify whether he veiwed a September 6, 1974, VA examination report in connection with his July 2008 medical statement (and if so whether he has a copy) or whether the Veteran merely told him of the occurrence of the September 6, 1974, VA examination.  

The Veteran should be notified if any private records sought are not received pursuant to the RO's request (including if Dr. J. does not respond) and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the RO should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of any psychiatric disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Following examination and interview of the Veteran, and review of the pertinent medical history, the examiner should offer an opinion that responds to the following: 

a)  Please identify (by medical diagnosis) each psychiatric disability entity, including schizophrenia, found.

b)  As to each diagnosed psychiatric disability entity, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's active service? 

In doing so, the examiner should discuss the relevance, if any, of the Veteran denying any depression/excessive worry and any nervous trouble at his separation physical which found him to be psychiatrically normal, the December 1974 VA examination which found the Veteran to have no abnormal psychiatric problems, and the 2008 statement from Dr. J.  The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

3.  The RO must ensure that the development requested above is completed in entirety, and then re-adjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



